DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021, indicating the previously submitted claims 12/15/2020 be entered, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13, and those depending therefrom including claim 14, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claimed “the positioner further comprises a first guide structure” is claimed in claim 1 with “the positioner further comprises a first guide structure.”  Therefore it’s unclear whether applicant is claiming one first guide structure or multiple guide structures since 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US-2012/0216659) in view of Inoue (US-4,616,796) and Giffin (US-4,222,577).
Regarding claim 1 (Currently Amended), Bailey (US-2012/0216659) discloses a positioner (holding member 314) (Fig. 16) comprising a bottom face (support member 354) and a first side face (riser member 356) which are perpendicular and adjacent to each other (Fig. 16), the first side face (riser member 356) being configured to abut against a work piece (in the middle of holding device 310) to be positioned so as to position the work piece to be positioned (Fig. 16), wherein:
the positioner (314) further comprises a first guide structure (protrusion 360) on the bottom face (Fig. 16) [Bailey; paragraph 0109]; and 
the first guide structure (protrusion 360) is configured to guide the positioner (holding member 314) when the positioner (314) is moved (“when the holding members 314 are slidably coupled or selectively locked to the wheelhead member 312, the protrusion 360 of the support member 354 is carried in the holding member slots 326”) [Bailey; paragraph 0109], wherein the first guide structure (protrusion 360) is a bar-shaped (straight piece that is longer than it is wide) 
wherein the first side face (riser member 356) has a bar-shaped protrusion (346) provided thereon (Fig. 16).
Bailey doesn’t disclose the bottom face (354) for the embodiment of Figure 16 being provided with a magnetic member.  However, Inoue (US-4,616,796) teaches a bottom face (disk plate 61) (Figs. 21 and 24) being provided with a magnetic member (magnets 64).  Since Bailey teaches magnetizing a holding member such that the holding material is attracted to the top surface of the device [Bailey; paragraphs 0066-0067] in order to resist accidental or inadvertent movement of the holder [Bailey; paragraph 0067], it therefore would have been obvious to one of ordinary skill in the art to modify the bottom face 354 of Bailey with recessed magnetic members as taught by Inoue in order to resist accidental movement of the holder [Bailey; paragraphs 0067 and 0107] [Inoue; col. 9, lines 60-65]. 
Bailey doesn’t disclose for the embodiment of Figure 16 that the positioner further comprising a strip-shaped rubber pad attached to the bottom face.  However, Bailey teaches a “non-slip member 34 may be a plastic, wax-coated paper, silicone or silicone-like material, rubber, or other material known in the art that is capable of exhibiting non-slip and protective properties, or combinations thereof” [Bailey; paragraph 0066] such that “non-slip member 34 may act to increase the friction between the holding members 16 and the top surface 26 of the device 10” [Bailey; paragraph 0066].  Therefore, it would have been obvious to provide a non-slip member resembling the strip-shape of the bottom face (354) on bottom face (354) in order to prevent marking or scratching of the bottom face upon the top surface of the device as the positioner slides [Bailey; paragraph 0066].  
Bailey doesn’t disclose wherein a top surface of the bar-shaped protrusion (346) is an arc surface, which is configured to abut against the work piece to be positioned in working operation of the positioner.  However, Giffin (US-4,222,577) teaches wherein a top surface of a bar-shaped 
Regarding claim 2 (Original), Bailey discloses the positioner according to claim 1, wherein the positioner (314) comprises a bottom plate (bottom face 354, since applicant claims the bottom plate comprises, or is made up of, the bottom face) and a side plate (first side face 356, since applicant claims the side plate comprises, or is made up of, the first side face) which are arranged in an L-shape (Fig. 16), the bottom plate (354) comprising the bottom face (354), and the side plate (356) comprising the first side face (356).
Regarding claim 8 (Previously Presented), Bailey discloses the positioner according to claim 1, wherein the bar-shaped protrusion (346) extends from the bottom of the first side face (356) to the top of the first side face (356) in a direction perpendicular to the bottom face (354) (Fig. 16).
Regarding claim 9 (Original), Bailey, as modified, discloses the positioner according to claim 1, and Inoue further teaches wherein the magnetic member (64) comprises a plurality of magnetic bars (64) (Fig. 21) which are mutually independent (spaced and with their own magnetic field) (Fig. 21).
Regarding claim 12 (Original), Bailey discloses a positioning equipment comprising:
a magnetic platform (12, 14, corresponding to wheelhead member 312 in the embodiment of Figure 16) (“wheelhead member 11 includes an exemplary bottom disc 12 and an exemplary top disc 14”) [Bailey; paragraph 0055] (one or both discs can be magnetic, or made of a magnetic material such as steel, both of which would be considered a “magnetic platform,” for connection with a magnetic positioner) [Bailey; paragraphs 0062 and 0066] configured for placing a work 
the positioner (314) being adapted to be attracted to the magnetic platform (12, 14) through the magnetic member (magnets 64 of Inoue as combined with the bottom face 354 of Bailey) provided on the bottom face (354), the first side face (356) being configured to abut against the work piece (potter) to be positioned so as to position the work piece (pottery) to be positioned (Fig. 16).
Regarding claim 13 (Original), Bailey discloses the positioning equipment according to claim 12, wherein a second guide structure (slot 326) is provided on the magnetic platform (wheelhead member 312) (Fig. 16), and the positioner (314) further comprises [the] first guide structure (360) on the bottom face (354) (Fig. 16); and wherein the second guide structure (slot 326) is configured to cooperate with the first guide structure (360) provided on the bottom face (354) of the positioner (314) to move the positioner (314) with respect to the magnetic platform (wheelhead 312) in a preset direction (Fig. 16).
Regarding claim 14 (Original), Bailey discloses the positioning equipment according to claim 13, wherein the first guide structure (360) is a guide beam (elongated member fixed at one end and therefore considered a “beam”) on the bottom face (Fig. 16) [Bailey; paragraph 0109]; and the second guide structure (slot 326) is a guide groove (slot 326) (Fig. 16).
Regarding claim 15 (Original), Bailey discloses the positioning equipment according to claim 12, wherein the magnetic platform (wheelhead 312) comprises a bottom plate (312) and at least one side wall (a second, or additional, one of the holding members 314 acts as a side wall) provided on the bottom plate (312), and a first side (356) of the positioner (314) and a side wall (a second holding member 314) of the magnetic platform (312) are configured to abut against the work piece (pottery) to be positioned (Figs. 15A-15D, 16), so as to position the work piece to be positioned (Figs. 15A-15D).
Regarding claim 16 (Original), Bailey discloses the positioning equipment according to claim 15, wherein a height of the side wall (a second holding member 314) of the magnetic platform (312) is the same as a height of the first side (356) of the positioner (314) (Fig. 16).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US-2012/0216659) in view of Inoue (US-4,616,796) and Giffin (US-4,222,577) and further in view of Barge (US-648,763).
Regarding claim 5 (Previously Presented), Bailey discloses the positioner according to claim 1, but fails to disclose wherein the number of the guide beam is at least two and the guide beams are arranged to be parallel to each other.
However, Barge (US-648,763) teaches a bar-shaped guide beam (14, 14) on a bottom face (15), wherein the number of guide beams (14, 14) is at least two (Fig. 5) and the guide beams (14, 14) are arranged to be parallel to each other (Fig. 5).  Since Bailey teaches that it is particularly desirable prevent the sliding member from substantially rotating in within the recess [Bailey; paragraph 0020], it therefore would have been obvious to one of ordinary skill in the art to use a dovetail type joint such as taught by Barge instead of the guide protrusion 360 of Bailey to allow only forward and reward sliding without substantial rotation [Barge; page 1, lines 53-55].  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US-2012/0216659) in view of Inoue (US-4,616,796) and Giffin (US-4,222,577) and further in view of Shelton (US-3,210,068).
Regarding claim 11 (Original), Bailey discloses the positioner according to claim 1, but fails to disclose wherein the positioner (314) further comprises an opening which is configured to place the positioner (314) on a magnetic platform or to take the positioner away from the magnetic platform.
.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-4,585,240 and US-2014/0070472 are pertinent to claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOEL D CRANDALL/            Examiner, Art Unit 3723